         Case 1:13-cv-00834-PEC Document 192 Filed 02/21/19 Page 1 of 3



                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS

DONALD D. MARTIN, JR., et al.,                )
                                              )
                       Plaintiffs,            )
                                              )
       v.                                     )                 No. 13-834C
                                              )         (Judge Patricia Campbell-Smith)
THE UNITED STATES,                            )
                                              )
                       Defendant.             )


                                     JOINT STATUS REPORT

       Pursuant to the Court’s order dated March 10, 2017, the parties respectfully submit this

status report regarding the parties’ efforts to calculate the amount of liquidated damages due each

collective action member pursuant to the Court’s prior decisions.

       The parties’ previous status report was submitted on January 22, 2019. As previously

reported, the partial government shutdown prevented the Government from working on the

damage calculations. The partial shutdown ended on January 25, 2019, and the Government has

resumed the damage calculations process.

       Counsel for defendant is continuing to work with the agencies to obtain necessary payroll

data as expeditiously as possible. Counsel for defendant states that it has received from the

agencies the necessary payroll data for the vast majority of collective action members. The

payroll data still being sought from the agencies fall into three categories: (1) payroll data

previously requested but not yet provided; (2) payroll data not previously sought because the

collective action member did not provide sufficient identifying information; and (3) payroll data

to verify an agency’s report that a collective action member was not eligible for damages

because the individual was either FLSA exempt or did not work during the shutdown. The
         Case 1:13-cv-00834-PEC Document 192 Filed 02/21/19 Page 2 of 3



amount of this outstanding payroll data has been reduced significantly, and counsel for defendant

is working diligently to obtain the remaining data.

       Counsel for plaintiffs continues to work to provide defendant with the remaining

requested identifying information for the plaintiffs whom defendant could not initially identify,

so that defendant may then request and obtain the requisite payroll data from the cognizant

agencies. In addition, counsel for plaintiffs is contacting certain plaintiffs whom the consultant

has preliminarily determined are not due liquidated damages, in order to advise the plaintiffs of

that determination and to obtain any additional information that the consultant should consider.

Once the parties agree upon the methodology, and all outstanding data are collected, the

consultant can then calculate the amount of liquidated damages that the plaintiffs may be due.

       Pursuant to the Court’s order, the parties will submit a joint status report on March 22,

2019, to further update the Court on the parties’ damages calculation efforts.




                                                 2
        Case 1:13-cv-00834-PEC Document 192 Filed 02/21/19 Page 3 of 3



                                          Respectfully submitted,


 s/Heidi R. Burakiewicz                   JOSEPH H. HUNT
 HEIDI R. BURAKIEWICZ                     Assistant Attorney General
 Kalijarvi, Chuzi, Newman
 & Fitch, P.C.                            ROBERT E. KIRSCHMAN, JR.
 818 Connecticut Avenue, N.W.             Director
 Suite 1000
 Washington, D.C. 20006                   s/Reginald T. Blades, Jr.
 (202) 331-9260                           REGINALD T. BLADES, JR.
                                          Assistant Director
 Steven A. Skalet
 Michael Lieder                           s/Joseph E. Ashman
                                          JOSEPH E. ASHMAN
 Mehri & Skalet PLLC                      Senior Trial Counsel
 1250 Connecticut Avenue NW
 Suite 300                                ERIN K. MURDOCK-PARK
 Washington, DC 20036                     Trial Attorney
 (202) 822-5100                           Commercial Litigation Branch
                                          Civil Division
 Attorneys for Plaintiffs                 Department of Justice
                                          P.O. Box 480
                                          Ben Franklin Station
                                          Washington, D.C. 20044
                                          (202) 353-7578
                                          joseph.ashman@usdoj.gov

February 21, 2019                         Attorneys for Defendant




                                      3
